DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 2/22/2021, with respect to Claim 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claim 10 has been withdrawn.
The applicant has amended claim 10 to rectify the antecedent basis error. 
The examiner finds said amendment to be sufficient, therefore the 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments, see page 7-8, filed 2/22/2021, with respect to Claims 1-2, 4-7, and 9-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-2, 4-7, and 9-16 has been withdrawn. 
The applicant has amended independent claims 1 and 11 in the similar manner to allowable claim 17 to recite wherein each of the anterior RF coil array and the posterior RF coil array includes a sealed outer chamber with a loose fill disposed therein, the loose fill including a plurality of particles movable relative to each other within the outer chamber. 
The examiner finds said amendment to be sufficient, therefore the 35 U.S.C. 103 rejection of Claims 1-2, 4-7, and 9-16 are hereby withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form fail to disclose a radio frequency (RF) coil array assembly for a magnetic resonance imaging (MRI) system, comprising: 
a flexible shell including an inner layer, wherein the flexible shell refers to a bendable shell; and 
a plurality of flexible RF coils embedded within the inner layer, wherein each RF coil of the plurality of flexible RF coils includes two distributed capacitance wire conductors; 
wherein the plurality of flexible RF coils refers to a plurality of bendable RF coils, wherein the RF coil array assembly includes an anterior RF coil array and a posterior RF coil array coupled to each other; and 
wherein each of the anterior RF coil array and the posterior RF coil array includes a sealed outer chamber with a loose fill disposed therein, the loose fill including a plurality of particles movable relative to each other within the outer chamber (highlighted for emphasis). 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form fail to disclose a method, comprising: 
positioning inner surfaces of a bendable shell of a radio frequency (RF) coil array assembly in contact with a body of a patient; 
flowing gas through a valve of the bendable shell to conform the inner surfaces of the bendable shell against the body; 
operating a magnetic resonance imaging (MRI) system to scan the body of the patient in a region enclosed by the RF coil array assembly; and 
receiving magnetic resonance (MR) signals at a processing system of the MRI system from at least some of a plurality of bendable RF coils disposed within the bendable shell, each RF coil of the plurality of bendable RF coils including two distributed capacitance wire conductors;
wherein the RF coil array assembly includes an anterior RF coil array and a posterior RF coil array coupled to each other; and 
wherein each of the anterior RF coil array and the posterior RF coil array includes a sealed outer chamber with a loose fill disposed therein, the loose fill including a plurality of particles movable relative to each other within the outer chamber (highlighted for emphasis).
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form fail to disclose a radio frequency (RF) coil array assembly for a magnetic resonance imaging (MRI) system, comprising: 
an anterior RF coil array including a first plurality of bendable RF coils, a first sealed outer chamber with a first loose fill disposed therein, and an opening shaped to encircle a face of a patient, wherein the first loose fill includes a plurality of particles movable relative to each other within the first sealed outer chamber; and 
a posterior RF coil array including a second plurality of bendable RF coils and a second sealed outer chamber with a second loose fill disposed therein, the posterior RF coil array removably coupled to the anterior RF coil array, wherein the second loose fill includes a plurality of particles movable relative to each other within the second sealed outer chamber; wherein each RF coil of the first and second pluralities of bendable RF coils includes two highlighted for emphasis). 
Claims 18-20 depend upon that of Claim 17, and require all of the limitation of Claim 17, thus Claims 18-20 are too considered as allowed in view of said dependency. 
None of the references cited on PTO-892 form, alone or in combination form, disclose or provide motivation for two separately sealed chambers, with the distinction being that the chambers are removably coupled to one another with respect to the anterior and posterior coil arrays, nor do the references disclose the limitation with regard to the sealed outer chambers with a loose fill and said loose fill including a plurality of movable particles – see paragraph 0074 of applicant specification for definition of “moving particles”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to Radio Frequency (RF) Coil Arrays for Magnetic Resonance Imaging (MRI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866